JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 10, 2004 be affirmed. The district court did not err in denying appellant’s February 2004 motion for leave to file his notice of appeal of a February 2003 judgment nunc pro tunc. The motion was not filed within 30 days after the 60-day appeal period had expired, as required under Fed. R.App. P. 4(a)(5)(A)(i), nor was it filed within 180 days after the judgment was entered, as required under Fed. R.App. P. 4(a)(6)(A).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.